 40DECISIONS OW NATIONAL LABOR RELATIONS BOARDAs we have overruled the challenges to 13 ballots, andas the out-come of the election depends on the consideration of these ballots,we shall direct that these ballots be opened and counted.[The Board directed that the Regional Director for the TwelfthRegion shall open and count the ballots of Wayne W. Adams, GordonArmstrong, Leonard W. Brachett, Jo Ann M. Carraro, Harry Ford,Mary Hoffner, John Richard Kelly, Andrew A. Knudsen, LawrenceNichols, Hope Carol Preesehl, Viola Santucci, Lawrence Simmons, andFred John Smith, and serve upon the parties a supplemental tallyof ballots, including the count of the ballots described above.]Ore-Ida Potato Products,Inc. and Oregon Frozen Food CompanyandAmalgamated Meat Cutters and Butcher Workmen ofNorthAmerica,AFL-CJO,Petitioner.Case No. 86-110-1303.July 9, 1958SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Board Decision and Direction of Election 1 an electionby secret ballot was conducted on January 21,195&, under the directionand supervision of the Regional- Director for the Nineteenth Regionof the National Labor Relations Boardamongthe employees-in theunit therein found appropriate.Following the election, the partieswerefurnished a tally of ballots which showed that of approximately671 eligible voters, 531 cast valid ballots, of which 216 were for thePetitioner and 315 were against the Petitioner.There were 2 voidballots and 19 challenged ballots.On January 27,1958, the Petitioner filed timely objections to conductaffectingthe results of the election,The Regional Director investi-gated the objections and on May 23,1958, issued and duly served uponthe parties his report on objections to election in which he sustainedthe first objection, overruled the remaining six, but also found certainother conduct of the Employer bad, and ,therefore recommended thatthe election be set aside and that a new election at'an appropriate timebe ordered by the Board.The Employer filed timely exceptions to theRegional Director's findings and recommendations.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record in this case the Board finds :The grounds relied upon by the Regional Director for setting asidethe election are :(1) The Employer's personnel manager told a pro1 Not published.121 NLRB No.11. NORTH CAROLINA FURNITURE,INC.41union employee,several days before the election,to turn around andtalk against the union for the next 2 days;(2) the Employer,about amonth before the election and during the campaign,promised a wageincrease;and (3) the Employer established a new grievance procedureshortly before the election.These events all occurred after theBoard's direction of election.In its exceptions,the Employer alleges generally that the Regional.Director's investigation was inadequate,but offers no supporting evi-dence.Withrespect to the Regional Director's particular findings,there is nothing in the Employer's exceptions that in any way attacksthem.Accordingly,there is no basis for granting the hearing theEmployer seeks.As we agree with the Regional Director that theEmployer's conduct made a fair election impossible,we shall adopthis recommendation that the election be set aside.[The Board set aside the election.][Text of Direction-of Second Election omitted from publication:]'North Carolina Furniture,Inc.andLocal 2506;United Brother-hood of Carpenters and Joiners of America,AFL-CIO.CaseNo. 11-CA-1091. July 10, 1958DECISION AND ORDEROn November 5, 1957, Trial Examiner A. Bruce Hunt issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that, it cease and desist therefromand take certain affirmative action, as -set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report.-Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member-panel [Chairman^Leedom and Members Bean and Jenkins].The Board has- reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report,- the exceptions, and the entire record in the -case andhereby adopts the -findings, conclusions, and recommendations of theTrial Examiner, with the additions and modifications noted below.-1.The Trial Examiner found that the Respondent, in violation ofSection 8 (a) (5)- and (1) of the ,Act, did not bargain in good faithwith Local 2506,- the certified representative of the Respondent'semployees,- by requiring Local 2506, as a condition for signing a con-tract, to, agree to the inclusion in the contract of a provision that121 NLRB No. 8.